Case: 1:07-cr-00068-JG Doc #: 520 Filed: 07/31/20 1 of 4. PageID #: 5726


 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO

                                                         :
 UNITED STATES OF AMERICA,                               :          CASE NO. 1:07-cr-00068
                                                         :
                 Plaintiff,                              :          OPINION & ORDER
                                                         :          [Resolving Doc. 515]
 vs.                                                     :
                                                         :
 CARL HENDERSON,                                         :
                                                         :
                 Defendant.                              :
                                                         :



 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

             Defendant Carl Henderson requests a reduced sentence under the compassionate

 release statute, 18 U.S.C. § 3582. 1 The Government opposes Henderson’s petition. 2

             For the reasons stated below, the Court GRANTS Henderson’s motion for

 compassionate release.

        I.          Background
             On May 3, 2007, a jury convicted Defendant Henderson of one count of conspiracy

 to distribute PCP and one count of being a felon in possession of ammunition. 3 On July

 18, 2007, this Court sentenced Henderson to 270-months imprisonment for the conspiracy

 charge and 120-months imprisonment for the felon-in-possession charge, to be served

 concurrently. 4 The Court also ordered Defendant to respectively complete eight and three

 years of supervised release on each count, also to be served concurrently. 5 On May 6,


             1
                 Henderson filed his motion pro se. Doc. 515. Counsel filed a reply to the Government’s opposition. Doc.
 518.
             2
               Doc. 517.
             3
               Doc. 158.
             4
               Doc. 188.
             5
               Id.
Case: 1:07-cr-00068-JG Doc #: 520 Filed: 07/31/20 2 of 4. PageID #: 5727

 Case No. 1:07-cr-00068
 Gwin, J.

 2015, the Court reduced the sentence for the conspiracy count to 210-months

 imprisonment. 6

          On May 21, 2020, Henderson filed the instant motion for compassionate release. 7

          For the following reasons, the Court GRANTS Henderson’s motion for

 compassionate release.

    II.          Discussion
          A. Exhaustion
          The Court may modify a defendant’s term of imprisonment upon a motion from a

 defendant once 30 days have expired since the warden of the defendant’s facility received

 such a motion from the defendant. 8 Here, the Government acknowledges that Henderson

 requested compassionate release from the Warden on April 27, 2020 and that the Warden

 denied the request on May 13, 2020. 9 Because more than 30 days have passed since

 Henderson’s request, he meets the statutory exhaustion requirement.

          B. Eligibility
          To grant compassionate release, the Court must find that “extraordinary and

 compelling reasons warrant such a reduction” and “that such a reduction is consistent with

 applicable policy statements issued by the Sentencing Commission.”10 The Court must also

 consider the sentencing factors set forth in 18 U.S.C. § 3553. 11 Under the compassionate

 release statute, the Court may “reduce the term of imprisonment and impose a term of

 probation or supervised release with or without conditions that does not exceed the


          6
            Doc. 512.
          7
            Doc. 515.
          8
            18 U.S.C. § 3582(c)(1)(A)(i).
          9
            Doc. 517 at 1.
          10
             18 U.S.C. § 3582(c)(1)(A).
          11
               Id.

                                               -2-
Case: 1:07-cr-00068-JG Doc #: 520 Filed: 07/31/20 3 of 4. PageID #: 5728

 Case No. 1:07-cr-00068
 Gwin, J.

 unserved portion of the original term of imprisonment.” 12

            Henderson argues that he suffers from a medical condition that put him at higher

 risk of serious medical consequences, including death, if he contracts COVID-19. 13

 Specifically, he states that he has hypertension. 14 The Government confirmed in its

 opposition that Henderson’s BOP medical records show that Henderson has

 hypertension. 15

            Henderson’s condition, in conjunction with the presence of COVID-19 at FCI

 Lompoc Low, one of the institutions hardest hit by COVID-19, 16 are extraordinary and

 compelling reasons that justify the grant of compassionate release. 17 Because Henderson is

 at a greater risk for medical complications if he contracts the virus, Henderson’s health and

 life are in grave danger if he continues to serve his sentence at FCI Lompoc Low.

 Moreover, granting compassionate release here accords with 18 U.S.C. § 3553(a) and the

 Sentencing Commission’s policy statements.

     III.          Conclusion
            For the foregoing reasons, the Court GRANTS Henderson’s request for


            12
                 Id.
            13
                 Docs. 515 and 518.
            14
                 Id.
            15
                 Doc. 517 at 3.
            16
                 United States v. Robinson, No. 18-cr-00597-RS-1, 2020 WL 1982872, at *1 (N.D. Cal. Apr. 27, 2020).
            17
               Henderson’s compassionate release motion implicates the “other reasons” category of the Sentencing
 Commission’s policy statement. USSG § 1B1.13 cmt. n.1. The “other reasons” category says that a sentence reduction
 may be appropriate if “an extraordinary and compelling reason other than, or in combination with, the reasons described”
 in the first three categories exists. USSG § 1B1.13 cmt. n.1. However, the policy is outdated in that it still assumes
 compassionate release “may by granted only upon motion by the Director of the Bureau of Prisons.” United States v.
 Brown, No. 4:05-CR-00227-1, 2020 WL 2091802, at *5 (S.D. Iowa Apr. 29, 2019) (quoting USSG § 1B1.13 cmt. n.1).
 Because this is no longer the law with the First Step Act, which allows defendants to seek relief directly from the court,
 the outdated policy leaves “district courts in a conundrum.” Id. (describing that Congress now allows district courts to
 grant petitions “consistent with applicable policy statements” from the Sentencing Commission, but the Commission “has
 not made the policy statement for the old regime applicable to the new one”). This Court follows the growing number of
 district courts that have concluded that, in the absence of applicable policy statements, courts “can determine whether
 any extraordinary and compelling reasons other than those delineated in U.S.S.G. § 1B1.13 cmt. n.1(A)–(C) warrant”
 compassionate release. United States v. Rodriguez, 424 F. Supp. 3d 674, 681–82 (N.D. Cal. 2019) (citation omitted)
 (collecting cases).

                                                              -3-
Case: 1:07-cr-00068-JG Doc #: 520 Filed: 07/31/20 4 of 4. PageID #: 5729

 Case No. 1:07-cr-00068
 Gwin, J.

 compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The Court orders that

 Henderson shall serve his remaining months of imprisonment on supervised release, with

 credit for time served. The conditions of that supervised release include those originally

 imposed at Henderson’s sentencing, with the additional requirement of home

 incarceration with electronic monitoring. After Henderson’s period of supervised release

 with home confinement expires it is to be followed by the period of supervised release

 imposed at Henderson’s sentencing, under the supervised release terms of his original

 sentence.

        The Court orders the Bureau of Prisons to take measures, including a 14-day pre-

 transfer quarantine, to ensure the Henderson is COVID-19-free prior to his release.



 IT IS SO ORDERED.
 Dated: July 31, 2020                               s/     James S. Gwin
                                                    JAMES S. GWIN
                                                    UNITED STATES DISTRICT JUDGE




                                              -4-
